DETAILED ACTION
	
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 07/08/2022.
	Claims 1-20 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the 
invention of Group I, claims 1-16, is acknowledged.
	Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 01/13/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.


Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-3, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2018/0366508)
	Regarding claim 1, Goto discloses a semiconductor device comprising: 
	a lower wafer including a first substrate SB3 (see fig. 30), a first dielectric layer IF3 that is defined on the first substrate SB3 (IF3 is on upper surface of substrate SB3), and a first wiring line PG3 that is 5defined in the first dielectric layer IF3; 
	an upper wafer including a second substrate SB2, an isolation layer EL1 and/or EL2 that is defined in an upper surface of the second substrate SB2, a second dielectric layer IF1, bonded to an upper surface of the first dielectric layer IF3, that covers a lower surface of the second substrate SB2 and that includes ioat least one portion defined in the lower surface of the second substrate SB2 below and in contact with the isolation layer EL1, and a third dielectric layer IL2 that is defined on the upper surface of the second substrate SB2, and a second wiring line M1 and/or PG1 (topmost wiring M1 or plug PG1 formed in IL1 ) that is defined on the third dielectric layer IL2; and 
	a through via (having topmost portion PG2) passing through, under the second wiring line M1/PG1 (topmost M1/PG1), the 15third dielectric layer IL2, the isolation layer EL1/EL2, the second dielectric layer IF1 under the isolation layer EL1/EL2 and the first dielectric layer IF3, and coupling the second wiring line (topmost M1/PG1) and the first wiring line PG3.  

	Regarding claim 2, Goto discloses the semiconductor device according to claim 1, further comprising: 20a dummy isolation layer EL2 defined in the upper surface of the second substrate SB2 and disposed around the isolation layer EL1, wherein the isolation layer EL1 and the at least one portion of the second dielectric layer IF1 in contact with the isolation layer together extend from the upper surface to the lower surface through the second substrate SB2.  See fig. 30.

	Regarding claim 3, Goto discloses the semiconductor device according to claim 1, wherein the at least one portion of the second dielectric layer IF1 (the whole layer IF1, actually) extends upward from the lower surface of the second substrate SB2 to a lower surface of the 5isolation layer EL1.  See fig. 30.

	Regarding claim 10, Goto discloses the semiconductor device according to claim 1, wherein the second dielectric layer FI1 includes at least two portions (on each side of plug PG1 defined and spaced apart (by plug PG1) in the lower surface of the second substrate SB2, below and in contact with the isolation layer EL1.  See fig. 30.

	Regarding claim 11, Goto disclsoes the semiconductor device according to claim 10, further comprising: 
	a dummy isolation layer EL2 defined in the upper surface of the second substrate and disposed around the isolation layer EL1.  See fig. 30.

	Regarding claim 12, Goto discloses the semiconductor device according to claim 10, further comprising: a dummy isolation layer EL2 defined in the upper surface of the is second substrate and disposed along opposite sides of the isolation layer.  See fig. 30.

	Regarding claim 13, Goto discloses the semiconductor device according to claim 11, wherein the through via comprises: a first via passing through the isolation layer IL1, the second dielectric layer IF1 under the isolation layer, and the first dielectric layer IF3; and a second via passing through the third dielectric layer IL2 under the second wiring line (topmost layers M1, PG1), and coupled to the first via.  See fig. 30.

	Regarding claim 14, Goto discloses the semiconductor device according to claim 1, wherein the lower wafer includes a memory cell array that is defined on the first substrate, and the upper wafer includes a logic circuit that is defined on the second substrate and controls the memory cell array.  See para. 0204.

	Regarding claim 15, Goto disclsoes the semiconductor device according to claim 14, 5wherein the first wiring line PG3 is electrically coupled to the memory cell array, wherein the second wiring line (topmost layers M1, PG1) is electrically coupled to the logic circuit, and wherein the memory cell array is electrically coupled to the logic tocircuit through the first wiring line, the second wiring line and the through via.  See fig. 30.

	Regarding claim 16, Goto discloses a semiconductor device comprising: 
	a lower wafer including a first substrate SB3 (see fig. 30), a first dielectric layer IF3 that is defined on the first substrate, and a first wiring line PG3 that is 15defined in the first dielectric layer IF3; 
	an upper wafer including a second substrate SB2, an isolation layer EL1, EL2 that is defined in an upper surface of the second substrate, a through hole (in with plugs PG1, PG2, and metal film M1 in layer IL2 are formed) that extends from a lower surface of the second substrate SB2 towards the upper surface to expose a lower surface of the isolation layer EL1, a 20second dielectric layer IF1 that fills the through hole, covers the lower surface of the second substrate SB2 and is bonded to an upper surface of the first dielectric layer IF3, a third dielectric layer IL2 that is defined on the upper surface of the second substrate SB2, and a second wiring line M1 and/or PG1 (the topmost M1, PG1 formed in layer IL1) that is defined on the third dielectric layer IL2; and 
	a through via (in with plugs PG2, PG2 and metal film M2 in layer IL2 are formed) passing through, under the second wiring line M1/PG1, the third dielectric layer IL2, the isolation layer EL1, EL2, the second dielectric layer IF1 under the isolation layer EL1, EL2 and the first dielectric layer IF3, and coupling the second wiring line M1/PG1 and the first wiring line PG3.

Allowable Subject Matter

7.	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device (in addition to the other limitations in the claim) comprising:
Claims 4-6:
	wherein a width of a lower surface of the isolation layer is larger than a width of a top surface of the at least one portion of the second dielectric layer.  
	
	Claims 7-9:
	wherein the isolation layer has a width that narrows from an upper surface to the lower surface of the isolation layer.  

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        July 16, 2022